DETAILED ACTION
This final rejection is responsive to the amendment filed 02 December 2021.  Claims 1-20 are pending.  Claims 1 and 18 are independent claims.  Claims 1-6, 8, 9, 11, 14, 16, 18, and 20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections under 112(b)
Applicant’s amendments have been fully considered and they are persuasive.  The rejections are withdrawn.
Claim Rejections under 103
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues (pgs. 13-16) that the cited references do not teach the newly amended claim limitations.  Examiner agrees.  Accordingly, a new reference, Karunamuni (US 2016/0071241 A1), has been added to the rejection, as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2017/0102838 A1) hereinafter known as Roy in view of Robinson (US 2017/0003720 A1) hereinafter known as Robinson in view of Karunamuni (US 2016/0071241 A1) hereinafter known as Karunamuni.

Regarding independent claim 1, Roy teaches:
On a mobile communications system for storing and manipulating information, a computer implemented method of representing one or more circular graphical user interfaces on a circular display, the method comprising: displaying an initial portion of one or more initial indicators on an initial circular graphical user interface, each corresponding to at least one stored application on the mobile communications system, each of the one or more initial indicators being uniquely identified by an image on the initial circular graphical user interface, each of the one or more initial indicators at a location arranged within a middle annulus in a major segment of the initial circular graphical user interface;  (Roy: Fig. 9D and ¶[0175]; Roy teaches displaying icons in the center of a circular display.  The initial indicators are interpreted as at least the top two icons.)
while displaying the one or more initial indicators, displaying one or more secondary indicators on the initial circular graphical user interface, each corresponding to at least one secondary stored application on the mobile communications system, each of the one or more secondary indicators being displayed as the image on the initial circular graphical user interface, each of the one or more secondary indicators at a location in a minor segment of the initial circular graphical user interface, ... ;  (Roy: Fig. 9D and ¶[0175]; Roy teaches displaying icons in the center of a circular display.  The secondary indicators are interpreted as at least the bottom two icons.  Moreover, ¶[0132] teaches that the alphabet letters which correspond to the applications may be changed by the preference of the user; and thus, resulting in different indicators being presented.)
while displaying the one or more initial indicators in the middle annulus of the-47-CyrNPA_001 major segment and one or more secondary indicators in the minor segment and displaying one or more tertiary indicators in an outer annulus of the major segment, displaying a control bar located in (Roy: Fig. 4A and ¶[0172]-¶[0175]; Roy teaches displaying second parameters which include numbers 1 to 12.  The foregoing teaches tertiary indicators in an outer annulus.  Further, the first menu of alphabet letters teaches the control bar.  The user is able to change which applications are viewed, as taught by Figs. 9A-9D and ¶[0170]-¶[0175].)
receiving a user input for requesting display of one or more hidden initial indicators in response to a control gesture with an input device of the mobile communication system; and  (Roy: Figs. 9A-9D and ¶[0172]-¶[0175]; Roy teaches the user providing an input on the alphabet letters to change to different application icons.)
in response to the user input, displaying one or more hidden initial indicators on the initial circular graphical user interface in a manner so as to obscure the one or more initial indicators originally displayed ... while continuing to display the one or more secondary indicators and now displaying the one or more hidden initial indicators.  (Roy: Figs. 9A-9D and ¶[0172]-¶[0175]; Roy teaches the user providing an input on the alphabet letters to change to different application icons.)

Roy does not explicitly teach, with respect to limitation (c), that the initial indicators are moved.

However, Robinson does teach moving the initial indicators.  (Robinson: Fig. 4A and ¶[0023]; Robinson teaches rotating the quadrants of the application in response to the user touching the control bar (the bezel).)

Roy and Robinson are in the same field of endeavor as the present invention, as the references are directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display where the user can change which application icons are being displayed as taught in Roy with further moving the application icons as taught in Robinson.  Robinson: ¶[0023].

Roy in view of Robinson does not explicitly teach:
... wherein the one or more secondary indicators have been set as a favorite application by an end user and remain static on the initial circular graphical user interface
... when the one or more initial contact indicators rotate behind the minor segment ...


However, Karunamuni teaches:
... wherein the one or more secondary indicators have been set as a favorite application by an end user and remain static on the initial circular graphical user interface  (Karunamuni: Figs. 12A-12D and ¶[0262]; Karunamuni teaches the user placing application icons on the dock.)
... when the one or more initial contact indicators rotate behind the minor segment ...  (Karunamuni: Figs. 10A-10C and ¶[0258]; Karunamuni teaches application icons moving underneath the dock region.)

Karunamuni is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. identifying static icons on an interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display where the user can change which application icons are being displayed as taught in Roy with the user identifying static icons underneath which other application icons may move to as taught in Karunamuni.  Roy already teaches displaying and Karunamuni: ¶[0262].





Regarding claim 3, Roy in view of Robinson in view of Karunamuni further teaches the method of claim 1 (as cited above).

Roy further teaches:
wherein receiving the user input for requesting display of another portion of the one or more initial indicators in response to a control gesture with the input device of the mobile communication system further comprises: wherein the primary control gesture is a swipe or drag gesture in an arching movement.  (Roy: Figs. 9A-9D and ¶[0157]; Roy teaches using a swipe gesture.)





Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Karunamuni in view of Lee (US 2011/0157046 A1) hereinafter known as Lee.

claim 2, Roy in view of Robinson in view of Karunamuni further teaches the method of claim 1 (as cited above).

Robinson further teaches:
receiving the user input for accessing an application corresponding to the one or more initial indicators or the one or more secondary indicators by a secondary control gesture; ... and in response to receiving the user input for entering the application by the secondary control gesture, displaying a secondary circular graphical user interface.  (Robinson: Figs. 4A-4B and ¶[0024]; Robinson teaches the user activating an application and the application being displaying on the interface.)

Lee further teaches:
... providing a control bar positioned around the initial indicators, the control bar illustrating the status of rotation through the one or more initial indicators; ...  (Lee: Figs. 4B-5C and ¶[0083]; Lee teaches displaying application data in the center screen.  Further, the user is touching the control scroll bar, which is displaying zoom system data.)


Lee is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display where the user can change which application icons are being displayed as taught in Roy with further displaying application data in the middle of the circular interface while displaying system data indicators on the outer annulus as taught in Lee.  Roy already teaches displaying and changing which applications icons are displayed.  However, Roy does not explicitly teach further displaying application data in the middle of the circular interface while displaying system data indicators on the outer annulus.  Lee provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of 

	

Regarding claim 17, Roy in view of Robinson in view of Karunamuni further teaches the method of claim 1 (as cited above).

Roy in view of Robinson in view of Karunamuni does not explicitly teach the limitations of claim 17.

However, Lee teaches:
displaying a phone circular graphical user interface, the phone circular graphical user interface having one or more number indicators corresponding to numbers in a phone number; and Receiving the user input for requesting to dial a phone number having an initial number indicator in response to the initial control gesture with the input device of the mobile communication system, wherein the initial control gesture is a circular swiping gesture (on the lock screen) or pressing (on the call screen) on the initial number indicator.  (Lee: Fig. 9A-10C and ¶[0097]-¶[0099]; Lee teaches entering telephone numbers by swiping over them.)
Lee is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display where the user can change which application icons are being displayed as taught in Roy with further displaying a dial pad which the user can enter via a swipe gesture as taught in Lee.  Roy already teaches displaying and changing which applications icons are displayed.  However, Roy does not explicitly teach displaying a dial pad which the user can enter via a swipe gesture.  Lee provides this additional functionality.  As such, it would have been obvious to one of .



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Karunamuni in view of Faiferlick (http://webcache.googleusercontent.com/search?q=cache:-_B2iqXfPb8J:www.kristen-faiferlick.com/cyrcle+&cd=1&hl=en&ct=clnk&gl=us, attached as pdf), hereinafter known as Faiferlick.


Regarding claim 4, Roy in view of Robinson in view of Karunamuni further teaches the method of claim 1 (as cited above).

Karunamuni already teaches the user identifying static icons so that applications are moved underneath the static icons.

However, Faiferlick teaches:
displaying a central indicator on the initial circular graphical user interface, the central indicator displaying stored application supplied data and formulas operative on the stored application supplied data, the central indicator at a location arranged in the center of the major segment of the initial circular graphical user interface wherein the annulus is rotated around a central indicator on the initial circular graphical user interface; and displaying one or more tertiary indicators on the initial circular graphical user interface, the one or more tertiary indicators indicator displaying system data, the one or more tertiary indicators at a location arranged on the outer annulus of the major segment of the initial circular graphical user interface.  (Faiferlick: pgs. 1-3 and the Test section; Faiferlick teaches the user rotating through the apps.  The apps are displayed on the first page of Faiferlick, in a semi-circle.)

Faiferlick is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. displaying different segments on a circular display.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display where the user can change which application icons are being displayed with the user identifying static icons underneath which other application icons may move to as taught in Roy in view of Karunamuni with separating the major and minor segment by a chord of a circle and allowing the user to rotate through the apps as taught in Faiferlick.  Roy in view of Karunamuni already teaches icons being displayed with the user identifying static icons underneath which other application icons may move to.  However, Roy in view of Karunamuni does not explicitly teach separating the major and minor segment by a chord of a circle and allowing the user to rotate through the apps.  Faiferlick provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy and Karunamuni to include teachings of Faiferlick because the combination would allow efficient navigation of the icons.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Karunamuni in view of Lee (US 2016/0320756 A1) hereinafter known as LeeY.

Regarding claim 5, Roy in view of Robinson further teaches the method of claim 1 (as cited above).

Roy further teaches:
displaying a portion of one or more initial calendar indicators on a calendar circular graphical user interface, each corresponding to at least one month, each of the initial calendar indicators being uniquely identified by text on the calendar circular graphical user interface, each of the initial calendar indicators at a location arranged around the middle annulus in a major segment of the calendar circular graphical user interface;  (Roy: Figs. 20A-20C and ¶[0230]-¶[0231]; Roy teaches displaying a selected month.)
while displaying the one or more initial calendar indicators, displaying one or more secondary calendar indicators on the calendar circular graphical user interface, each corresponding to ... data, each of the one or more secondary calendar indicators being displayed as text on the calendar circular graphical user interface, each of the secondary calendar indicators at a location in a minor segment of the calendar circular graphical user interface wherein the minor segment is at a vertical and bottom end of the calendar circular graphical user interface; -49-CyrNPA_001 (Roy: Figs. 20A-20C and ¶[0230]-¶[0231]; Roy teaches displaying a selected month.)
receiving the user input for requesting display of another portion of the one or more initial calendar indicators in response to the initial control gesture with the input device of the mobile communication system; and  (Roy: Figs. 20A-20C and ¶[0230]-¶[0231]; Roy teaches the user selecting a month to display.)
...

	Karunamuni further teaches:
in response to receiving the user input for requesting display of one or more hidden initial calendar indicators in response to the initial control gesture with the input device of the mobile communication system, displaying the one or more hidden initial calendar indicators on the calendar circular graphical user interface in a manner so as to obscure one or more initial calendar indicators originally displayed when the one or more initial calendar indicators rotate behind the minor segment.  (Karunamuni: Figs. 10A-10C and ¶[0258]; Karunamuni teaches application icons moving underneath the dock region.)

Roy in view of Robinson does not explicitly teach, with respect to limitation (b), “... user-settable inputted event ...”

However, LeeY does teach the foregoing. (LeeY: Fig. 18B and ¶[0211]-¶[0212]; LeeY teaches displaying the date and a meeting corresponding to the date.)


LeeY is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display which displays calendar months as taught in Roy with further displaying user settable data with respect to the calendar month as taught in LeeY.  Roy already teaches displaying and changing the calendar month display.  However, Roy does not explicitly teach displaying user settable data with respect to the calendar month.  LeeY provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy and Robinson to include teachings of LeeY because the combination would allow the user to display more data corresponding to the displayed month, as suggested by LeeY: ¶[0176].



Regarding claim 6, Roy in view of Robinson in view of Karunamuni in view of LeeY further teaches the method of claim 5 (as cited above).

Roy further teaches:
receiving the user input for selecting an initial calendar indicator of the one or more initial calendar indicators by a secondary control gesture; and in response to the receiving the user input for selecting the initial calendar indicator of the one or more initial calendar indicators by the secondary control gesture, displaying one or more third calendar indicators corresponding to days of the month, the one or more third calendar indicators in the center of the major segment of the calendar circular graphical user interface, whereby the one or more initial calendar indicators rotate around the one or more third calendar indicators.  (Roy: Figs. 20A-20C and ¶[0230]-¶[0231]; Roy teaches displaying a selected month along with the whole monthly calendar of dates.  The user may continuously select which month they want to display.)



Regarding claim 7, Roy in view of Robinson in view of Karunamuni in view of LeeY further teaches the method of claim 6 (as cited above).

Roy further teaches:
receiving the user input for selecting a third calendar indicator of the one or more third calendar indicators by the secondary control gesture; and in response to the receiving the user input for selecting the third calendar indicator of the one or more third calendar indicators by the secondary control gesture, displaying a -50-CyrNPA_001 set of secondary calendar indicators of the one or more secondary calendar indicators corresponding to the selected third calendar indicator.  (Roy: Figs. 20A-20C and ¶[0230]-¶[0231]; Roy teaches displaying a selected month along with the whole monthly calendar of dates.  The user may continuously select which month they want to display.)



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Karunamuni in view of LeeY in view of Baumann (US 2014/0059487 A1) hereinafter known as Baumann.

Regarding claim 8, Roy in view of Robinson in view of Karunamuni in view of LeeY further teaches the method of claim 7 (as cited above).

Roy further teaches:
receiving the user input for selecting a fourth calendar indicator on the calendar user circular graphical interface by the secondary control gesture, and in response to receiving the user input selecting the fourth calendar indicator by the secondary control gesture, displaying a secondary calendar circular graphical user interface, the secondary calendar circular graphical user interface ... , corresponding to the selected third calendar indicator wherein corresponding secondary calendar indicators are sized in response to user inputted duration of an event.  (Roy: Figs. 20A-20C and ¶[0230]-¶[0231]; Roy teaches displaying a selected month along with the whole monthly calendar of dates.  The user may continuously select which month they want to display.)

Roy in view of Robinson in view of LeeY does not explicitly teach, “having wedge shapes”.

However, Baumann does teach “having wedge shapes”.  (Baumann: Fig. 3A and ¶[0085]; Baumann teaches displaying the calendar bubbles based on duration of the event.)

Baumann is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. presenting calendar icons on an interface.  It would have been .



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Karunamuni in view of LeeY in view of Baumann in view of Scriven (US 2017/0124524 A1) hereinafter known as Scriven.

Regarding claim 9, Roy in view of Robinson in view of Karunamuni in view of LeeY in view of Kim further teaches the method of claim 8 (as cited above).

Scriven further teaches:
displaying an add indicator on the secondary calendar circular graphical user interface at the center of the circular clock; receiving the user input for selecting the add indicator by the secondary control gesture; and in response to receiving the user input for selecting the add indicator by the secondary control gesture, displaying a third calendar circular graphical user interface for receiving additional user inputted secondary calendar indicator to one or more corresponding second events.  (Scriven: Fig. 4B and 4L and ¶[0034]; Scriven teaches a circular interface which contains an indicator for creating a new event.  The user selects this indicator and the interface changes to create the event.)  
Scriven is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display which displays calendar months as taught in Roy with an indicator that the user can select to create a new calendar event as taught in Scriven.  Roy already teaches displaying and changing the calendar month display.  However, Roy does not explicitly teach an indicator that the user can select to create a new calendar event.  Scriven provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy, Robinson, LeeY, and Kim to include teachings of Scriven because the combination would allow the user to manipulate the calendar scheduling application.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of LeeY in view of Robinson in view of Karunamuni in view of Scriven in view of Offenberg (US 2015/0248235 A1) hereinafter known as Offernberg.

Regarding claim 10, Roy in view of Robinson in view of Karunamuni in view of LeeY in view of Baumann in view of Scriven further teaches the method of claim 9 (as cited above).

Offenberg further teaches:
displaying a keyboard on the minor segment of the third calendar circular graphical user interface.  (Offenberg: Fig. 146C; Offenberg teaches displaying a keyboard on a circular interface.)  
Offenberg is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display which displays calendar months with an indicator that the user can select to create a new calendar event as taught in Roy in view of Robinson in view of Lee in view of Kim in view of Scriven with displaying a keyboard on the circular display as taught in Offenberg.  Roy already teaches displaying and changing the calendar month display.  Further, Scriven already teaches creating a calendar entry on a circular display.  However, Roy in view of Robinson in view of LeeY in view of Kim in view of Scriven does not explicitly teach displaying a keyboard on the circular display.  Offenberg provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy, Robinson, LeeY, Baumann, and Scriven to include teachings of Offenberg because the combination would allow the user to manipulate the calendar scheduling application.



Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Karunamuni in view of Jatram (US 2020/0117342 A1) hereinafter known as Jatram.

Regarding claim 11, Roy in view of Robinson in view of Karunamuni further teaches the method of claim 1 (as cited above).

(Robinson: Fig. 4B)  Karunamuni further teaches favorited icons and rotating icons behind the static favorite icons.

However, Jatram teaches:
displaying a portion of one or more -51-CyrNPA_001 initial contact indicators on a contacts circular graphical user interface, each corresponding to at least one stored data of an entity, each of the initial contact indicators being uniquely identified by a stored image corresponding to the entity, each of the initial contact indicators at a location arranged within a middle annulus in a major segment of the contacts circular graphical user interface;  (Jatram: Fig. 23 and ¶[0193]; Jatram teaches displaying contact indicators.)
while displaying the one or more initial contact indicators, displaying one or more secondary contact indicators in the center of the major segment of the contacts circular graphical user interface, each corresponding to a favorited secondary entity by the end user, each of the one or more secondary contact indicators being displayed as an image on the contacts circular graphical user interface corresponding to the initial entity, each of the secondary contact indicators inside the one or more initial contact indicators located in the middle annulus in the major segment on the contacts circular graphical user interface;  (Jatram: Fig. 23 and ¶[0193]; Jatram teaches displaying contact indicators by letter and then specific contacts by the letter selected.)
receiving the user input for requesting display of one or more hidden initial contact indicators in response to the initial control gesture with the input device of the mobile communication system; and  (Jatram: Fig. 23 and ¶[0193]-¶[0194]; Jatram teaches gesture 2370 to change the contacts.)
in response to the user input for requesting display of one or more hidden initial contact indicators in response to the initial control gesture with the input device of the mobile communication system, displaying one or more hidden initial contact indicators on the contacts when the one or more initial contact indicators rotate behind the minor segment while continuing to display the secondary contact indicators in the center of the contacts circular -52-CyrNPA_001 graphical user interface.  (Jatram: Fig. 23 and ¶[0193]-¶[0194]; Jatram teaches gesture 2370 to change the contacts.)
Jatram is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display with icons that the user can manipulate as taught in Roy in view of Robinson with further displaying contact icons which the user can change as taught in Jatram.  Roy already teaches displaying and changing icons on a circular interface.  Moreover, Robinson also teaches displaying contacts with images on a circular display.  However, Roy in view of Robinson does not explicitly teach displaying contact icons which the user can change.  Jatram provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy and Robinson to include teachings of Jatram because the combination would allow the user to navigate the desired contacts.



Regarding claim 12, Roy in view of Robinson in view of Karunamuni in view of Jatram further teaches the method of claim 11 (as cited above).

However, Jatram teaches:
displaying one or more communication indicators corresponding to one or more communication methods, the one or more communication indicators positioned on the minor (Jatram: Fig. 23 and ¶[0193]-¶[0195]; Jatram teaches displaying icons 2350 and 2360.)
receiving the user input for selecting a contact indicator of the one or more initial contact indicators or a secondary contact indicator of the one or more secondary contact indicators and a communication indicator of the one or more communication indicators by one or more secondary control gestures; and  (Jatram: Fig. 23 and ¶[0193]-¶[0195]; Jatram teaches displaying icons 2350 and 2360, which the user can select to message or call the contact.)
in response to the user input for selecting the initial contact indicator of the one or more initial contact indicators or a secondary contact indicator of the one or more secondary contact indicators and a communication indicator by the one or more secondary control gestures, initiating communication with the entity by a corresponding communication method of the one or more communication methods.  (Jatram: Fig. 23 and ¶[0193]-¶[0196]; Jatram teaches displaying icons 2350 and 2360, which the user can select to message or call the contact.)



Regarding claim 13, Roy in view of Robinson in view of Karunamuni in view of Jatram further teaches the method of claim 12 (as cited above).

However, Jatram teaches:
displaying a search indicator on the contacts circular graphical user interface, the search indicator positioned inside of the one or more secondary contact indicators on the contacts circular graphical user interface; receiving the user input for selecting the search indicator by the one or more secondary control gestures; and in response to the receiving the user input for selecting the search indicator by the -53-CyrNPA_001 one or more secondary control gestures, displaying a secondary contacts circular graphical user interface for receiving additional user inputted search (Jatram: Fig. 23 and ¶[0193]-¶[0194]; Jatram teaches gesture 2370 to change the contacts on a search indicator.)



Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Karunamuni in view of Wada (US 2013/0082965 A1) hereinafter known as Wada in view of Lee.

Regarding claim 14, Roy in view of Robinson in view of Karunamuni further teaches the method of claim 1 (as cited above).

Roy further teaches (Fig. 5) having a central time indicator.

Moroever, Wada teaches:
displaying a lock screen circular graphical user interface with a central time indicator, the lock screen circular graphical user interface having one or more lock screen indicators positioned around the central time indicator, the lock screen indicators having stored application supplied data and formulas operative on said application supplied data for display in the form of information and interactive soft buttons including notifications corresponding to the lock screen indicators; and  (Wada: Figs. 6-9 and ¶[0082] and ¶[0096]; Wada teaches displaying a circular lock screen with application indicators which the user can activate.)
...
Wada is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the 
However, Lee further teaches:
...
displaying a music circular graphical user interface, the music circular graphical user interface having one or more music control indicators corresponding to control manipulation of one or more song, the one or more music control indicators located in a minor segment of the music screen circular graphical user interface wherein a major segment has stored application supplied data and formulas operative on said application supplied data.  (Lee: Figs. 13A-13C; Lee teaches music controls on the circular interface.)

Lee is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display with a lock screen which contains actionable applications as taught in Roy in view of Robinson in view of Wada with further displaying music controls as taught in Lee.  Roy in view of Robinson in view of Wada already teaches displaying a circular display where the user can manipulate application icons.  However, Roy in view of Robinson in view of Wada does not explicitly teach further displaying music controls.  Lee provides this additional functionality.  As 



Regarding claim 15, Roy in view of Robinson in view of Karunamuni in view of Wada in view of Lee further teaches the method of claim 14 (as cited above).

However, Lee teaches:
displaying a volume indicator on the music circular graphical user interface, the volume indicator at a location arranged around a volume bar annulus in the major segment of the music circular graphical user interface; receiving the user input for requesting an alteration of a volume in response to the initial control gesture with the input device of the mobile communication system; and in response to the user input for requesting the alteration of the volume, altering the volume and moving the volume indicator based on a location where the initial control gesture ended.  (Lee: Figs. 13A-13C; Lee teaches volume controls.)



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Robinson in view of Karunamuni in view of LeeY in view of Pantel (US 2018/0219987 A1) hereinafter known as Pantel.

Regarding claim 16, Roy in view of Robinson in view of Karunamuni in view of Lee further teaches the method of claim 4 (as cited above).

Roy in view of Robinson in view of Karunamuni does not explicitly teach the limitations of claim 16.

However, Lee teaches:
displaying application program data -54-CyrNPA_001 such as a weather illustration as the central indicator on the initial circular graphical user interface, and displaying application program data including a time, ... of the mobile communication system as the one or more tertiary indicators located on the outer annulus of the major segment of the initial circular graphical user interface  (LeeY: Fig. 12 and ¶[0187]-¶[0189]; LeeY teaches displaying the weather in the center and further displaying the time on the outer circular region.)

LeeY is in the same field of endeavor as the present invention, since it is directed to circular interfaces and manipulating application icons.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display with a lock screen which contains actionable applications as taught in Roy in view of Robinson with further displaying music controls as taught in Lee.  Roy in view of Robinson already teaches displaying a circular display where the user can manipulate application icons.  However, Roy in view of Robinson does not explicitly teach further displaying the weather in the center and displaying the time in the outer circular region.  LeeY provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy and Robinson to include teachings of LeeY because the combination would allow the user to view more data.

However, Pantel further teaches:
... battery level, and signal strength ...  (Pantel: Fig. 11 and ¶[0061]; Pantel teaches displaying indicators for signal strength and battery level on the outside of the display.)

Pantel is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. displaying multiple icons regarding device information outside the interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display with a lock screen which contains actionable applications and displaying the weather in the center as well as displaying the time in the outer region as taught in Roy in view of Robinson in view of LeeY with further displaying icons for signal strength and battery level as taught in Pantel.  Roy in view of Robinson in view of LeeY already teaches displaying a circular display, displaying the weather in the center, and displaying the time in the outside circular region.  However, Roy in view of Robinson in view of LeeY does not explicitly teach displaying icons for signal strength and battery level.  Pantel provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy, Robinson, and LeeY to include teachings of Pantel because the combination would allow the user to view more info.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of of Robinson in view of Karunamuni in view of Faiferlick (http://webcache.googleusercontent.com/search?q=cache:-_B2iqXfPb8J:www.kristen-faiferlick.com/cyrcle+&cd=1&hl=en&ct=clnk&gl=us, attached as pdf), hereinafter known as Faiferlick.

Regarding independent claim 18, Roy teaches:
A circular shaped mobile communications system for storing and manipulating information, the circular shaped mobile communications system having one or more processors to display a circular graphical user interface on a display, the circular graphical user interface configured for: displaying a portion of one or more initial indicators on an initial circular graphical user interface, each corresponding to at least one stored application on the mobile communications system, each of the one or more initial indicators being uniquely identified by an image on the initial circular graphical user interface, each of the one or more initial indicators at a location arranged within an annulus located in a major segment of the initial circular graphical user interface;  (Roy: Fig. 9D and ¶[0175]; Roy teaches displaying icons in the center of a circular display.  The initial indicators are interpreted as at least the top two icons.)
while displaying one or more initial indicators, displaying one or more secondary indicators on the initial circular graphical user interface, each corresponding to at least one secondary stored application on the mobile communications system, each of the one or more secondary indicators being displayed as an image on the initial circular graphical user interface, each of the one or more secondary indicators at a location in a minor segment of the initial circular graphical user interface, ... ;  (Roy: Fig. 9D and ¶[0175]; Roy teaches displaying icons in the center of a circular display.  The secondary indicators are interpreted as at least the bottom two icons.  Moreover, ¶[0132] teaches that the alphabet letters which correspond to the applications may be changed by the preference of the user; and thus, resulting in different indicators being presented.)
... 
receiving the user input for requesting display of one or more hidden initial indicators in response to a control gesture with the input device of the mobile communication system; and  (Roy: Figs. 9A-9D and ¶[0172]-¶[0175]; Roy teaches the user providing an input on the alphabet letters to change to different application icons.)
...

Roy does not explicitly teach, with respect to limitation (b), “... wherein the one or more secondary indicators have an end-user favorite setting and remain static on the initial circular graphical user interface” and 
in response to receiving the user input, displaying one or more hidden initial indicators on the initial circular graphical user interface in a manner so as to obscure one or more initial indicators previously displayed while continuing to display the one or more secondary indicators and now displaying the one or more hidden initial indicators, ...


However, Karunamuni teaches, with respect to limitation (b), “... wherein the one or more secondary indicators have an end-user favorite setting and remain static on the initial circular graphical user interface”  (Karunamuni: Figs. 12A-12D and ¶[0262]; Karunamuni teaches the user placing application icons on the dock.)
in response to receiving the user input, displaying one or more hidden initial indicators on the initial circular graphical user interface in a manner so as to obscure one or more initial indicators previously displayed while continuing to display the one or more secondary indicators and now displaying the one or more hidden initial indicators, ...  (Karunamuni: Figs. 10A-10C and ¶[0258]; Karunamuni teaches application icons moving underneath the dock region.)

Karunamuni is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. identifying static icons on an interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display where the user can change which application icons are being displayed as taught in Roy with the user identifying static icons underneath which other application icons may move to as taught in Karunamuni.  Roy already teaches displaying and changing which applications icons are displayed.  However, Roy does not explicitly teach the user identifying static icons underneath which other application icons may move to.  Karunamuni Karunamuni: ¶[0262].

Roy in view of Karunamuni does not explicitly teach:
wherein the major segment and minor segment are separated by a chord of a circle;
... wherein the annulus is rotated around a central indicator on the initial circular graphical user interface, the central indicator displaying stored application supplied data and formulas operative on the stored application supplied data.


However, Faiferlick teaches:
wherein the major segment and minor segment are separated by a chord of a circle;  (Faiferlick: pgs. 1-3; Faiferlick teaches a circular device where the segments are separated by a chord of a circle.)
... wherein the annulus is rotated around a central indicator on the initial circular graphical user interface, the central indicator displaying stored application supplied data and formulas operative on the stored application supplied data.  (Faiferlick: pgs. 1-3 and the Test section; Faiferlick teaches the user rotating through the apps.  The apps are displayed on the first page of Faiferlick, in a semi-circle.)

Faiferlick is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. displaying different segments on a circular display.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular display where the user can change which application .




Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Karunamuni in view of Faiferlick in view of Choi (US 2017/0235398 A1) hereinafter known as Choi.

Regarding claim 19, Roy in view of Karunamuni in view of Faiferlick further teaches the method of claim 1 (as cited above).

Roy further teaches:
a camera ... a microphone, an earpiece, a loud speaker, GPS, a touchscreen for interacting with the circular graphical user interface and one or more communications ports.  (Roy: Fig. 24 and ¶[0073], ¶[0256], ¶[0261]-¶[0263]; Roy teaches a camera, a microphone, GPS, a touch screen, and a communication unit.)

Roy does not explicitly teach the camera on a center of a rear surface.

(Choi: Fig. 11B and ¶[0166]; Choi teaches positioning the camera at the center of the rear of the electronic device.)
Choi is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. providing a camera for a mobile device.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular mobile device with a camera as taught in Roy with further positioning the camera at the rear center of the device as taught in Choi.  Roy in view of Robinson already teaches a circular mobile device with a camera.  However, Roy in view of Robinson does not explicitly teach positioning the camera at the rear center of the device.  Choi provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy to include teachings of Choi because the combination would allow various arrangements of the camera on the device.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Karunamuni in view of Faiferlick in view of Rodarte (US 2006/0261778 A1) hereinafter known as Rodarte.

Regarding claim 20, Roy in view of Karunamuni in view of Faiferlick further teaches the method of claim 18 (as cited above).

However, Rodarte teaches:
a charging station for charging the battery of the circular mobile communications system, the charging station having a slanted surface extending downward into a lipped portion configured to hold the circular mobile communications system.  (Rodarte: Figs. 7A-7B and ¶[0042]; Rodarte teaches a bowl with a slanted surface which is a dock for a circular device.)
Rodarte is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. charging the device and projecting its content.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a circular mobile device as taught in Roy with further a docking station that allows the user to charge the device as taught in Rodarte.  Roy already teaches a circular mobile device.  However, Roy does not explicitly teach a docking station that allows the user to charge the device and project its content.  Rodarte provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Roy to include teachings of Rodarte because the combination would allow to efficiently charge the device so that it fits into the dock, as suggested by Rodarte: ¶[0042].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145